Dewey, J.
The demandant places his right to enter upon the demanded premises, for breach of the condition annexed to the lease, upon two grounds. 1st. A breach of the condition not to make any alterations in the demised premises. 2d. A breach of the stipulation to keep the premises in such repair as the same were in at the commencement of the lease.
1. Upon the first point, the principal ground of complaint arises from the erection of the building by the tenant on the Stodder lot; and this, it is contended, is a violation of the agreement not to make any alterations in the premises. The effect of this act of the tenant was much considered in the former case between these parties, upon a bill in equity praying for an injunction against the tenant. Without expressing any opinion, as to the legal rights of the plaintiff in the easement claimed by him, the court were of opinion that the acts of the defendant furnished no sufficient ground for complaint by the plaintiff, during the continuance of the lease. Atkins v. Chilson, 7 Met. 398. The same is equally true in reference to these acts, when put forward, as they now are, as a ground of forfeiture of the lease. The tenant has made no alteration in the building leased to him, by any thing done directly to that building. The alteration, if any is made, is the effect produced by the erection of a building upon the adjacent lot of another person, which, it is alleged, has affected the light and air in reference to the building leased. But the tenant is alone injured by this, if it be an injury: and it is entirely competent for him to remove this new build*62ing, before the termination of his lease; and he may then restore the leased premises in the state they were in at the time of the taking of the lease. The court are of opinion, therefore, that no breach of the stipulation not to make alterations in the premises leased is shown by the evidence of the erection of the building on the Stodder lot. This being so, and as this is the only alleged breach of the stipulation not to malee alterations that is proved to have occurred through the agency of the tenant, the demandant cannot sustain his right of entry for forfeiture for the breach of this particular stipulation.
2. As to the forfeiture of the rights under the lease, by reason of neglect to keep the premises in repair, the tenant insists that this ground is not available to the demandant in aid of the present action, inasmuch as by the form and declared purpose of his entry to revest the estate, no effectual entry was made, except for forfeiture by reason of making alterations in the premises, in violation of the agreement in the lease. The fact is undisputed, that the entry was ac companied by a special written notice, assigning the cause and purpose of such entry to be to take possession “for breach of the covenant against making alterations in the said premises.”
The entry might have been good and effectual, if made solely under a declaration of the general purpose to revest the estate, by reason of condition broken, without suggesting any particular breach as the occasion and purpose of the entry. But the question then arises, whether, if the party making the entry superadds to it a declaration of the specific grounds of the alleged forfeiture and cause of entry, he is not bound by his specification, and restricted to the breach alleged as the occasion of his entry. Such seems to us to be the reasonable rule. An estate upon condition subsequent is not defeated, as a matter of course, upon breach of the condition. It is wholly at the election of the part) to whom the estate reverts, whether he will avail himself of the breach as a cause of forfeiture. He may decline taking advantage of it; and *63if so, the estate is not defeated. Now if he may wholly waive the right to forfeiture, by declining to enter for a breach, it would seem to follow, that if there are two or more causes of forfeiture, an entry particularly limited to one cause would be equivalent to declining to avail himself of his right of entry for other and distinct causes. This is a sufficient answer to the claim of the plaintiff, that the estate has re-vested in him by reason of the neglect of the defendant to keep the premises in repair. But if it were otherwise, and the entry of the plaintiff had been for this cause, yet we are strongly inclined to the opinion, that the plaintiff must fail in sustaining this breach as a cause of forfeiture of the lease. The want of repair, in the matter of the conductor, would not, under the circumstances of the case, lead to that result. The neglect to replace it forthwith occasions no injury to the building, nor is in any manner prejudicial to the present right of the lessor. If put in the state in which it was at the time of making the lease, at any period during the term, it will be quitesufficient.
Nothing is shown, therefore, that has occasioned a forfeiture of the lease, and the plaintiff must become nonsuit.